             Case 1:20-cv-01106-LGS Document 49 Filed 06/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 KEWAZINGA CORP.,                                             :
                                              Plaintiff,      :   20 Civ. 1106 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 GOOGLE LLC,                                                  :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference was held on June 25, 2020. As discussed at the

conference, it is hereby

        ORDERED that the evidentiary hearing, scheduled for July 15, 2020, is CANCELED. It

is further

        ORDERED that the parties will brief cross-motions for summary judgment on

Defendant’s affirmative defense of equitable estoppel according to the following schedule:

             •   By July 15, 2020, Defendant shall file its motion for summary judgment, not to

                 exceed twenty (20) pages;

             •   By July 29, 2020, Plaintiff shall file its opposition to Defendant’s motion for

                 summary judgment and any cross-motion for summary judgment, not to exceed

                 thirty (30) pages;

             •   By August 12, 2020, Defendant shall file its reply in support of its motion for

                 summary judgment and any opposition to Plaintiff’s cross-motion for summary

                 judgment, not to exceed twenty (20) pages;

             •   By August 26, 2020, Plaintiff shall file its reply in support of the cross-motion for

                 summary judgment, not to exceed ten (10) pages.

It is further
          Case 1:20-cv-01106-LGS Document 49 Filed 06/25/20 Page 2 of 2


       ORDERED that, notwithstanding the aforementioned page allocation, the parties may

reallocate the page numbers as they deem appropriate, so long as no party exceeds forty (40)

pages of briefing in total. The parties shall otherwise comply with the Court’s Individual Rules

in filing their motions and supporting papers. It is further

       ORDERED that discovery remains STAYED but for claim construction discovery,

pending resolution of the cross-motions for summary judgment. Within one week of the Court’s

ruling on the cross-motions for summary judgment, the parties shall file a proposed amended case

management plan and scheduling order.

Dated: June 25, 2020
       New York, New York




                                                  2
